DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-3, 7, 9-11, 13, 16-18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG et al: US 2019/0159193) in view of SEO (SEO et al US 2017/0366328)
Regarding claim 1, ZHANG (ZHANG et al: US 2019/0159193) discloses an operation method of a base station in a communication system, the operation method comprising: 
configuring frequency spreading sequence for a first transmission starting time point; configuring a second frequency spreading sequence for a second transmission starting time point, and the second frequency spreading sequence being configured to be different from the first frequency spreading sequence (ZHANG: Fig. 14, ¶109-110, Fig. 8, ¶87, a multiplex configuration is determined at the base station which includes configuration of a frequency spreading code, each frequency spreading code corresponds to a starting point for transmission of a respective UE; each time a frequency spreading code is assigned to a UEA or UE B, there is a time spreading code that is also assigned over multiple time symbols 216 (1) through 216 (2) );
configuring time spreading sequences each of which corresponds to a terminal (ZHANG: Fig. 14, ¶109-110, Fig. 8, ¶87, a multiplex configuration is determined at the base station which includes configuration of a time spreading code, each time spreading code corresponds to a terminal UE A or UE B); and 
ZHANG: Fig. 14, ¶64, ¶111-112, transmitting the multiplex configuration with the time and frequency spreading codes);
wherein the first frequency spreading sequence is used by a first terminal among the plurality of terminals when a transmission starting time point of the first terminal is the first transmission starting time point, and the second frequency spreading sequence is used by a second terminal among the plurality of terminals when a transmission starting time point of the second terminal is the second transmission starting time point (ZHANG: Fig. 14, ¶111-113, Fig. 8 and Fig. 12, ¶109-110, UE A and UE B transmits using different portions of frequency interlaces using different frequency spreading codes)
ZHANG remains silent regarding the second transmission starting time point being different from the first transmission starting point.
However, SEO (SEO et al US 2017/0366328) discloses the second transmission starting time point being different from the first transmission starting point (SEO: Fig. 23-Fig. 24, ¶358-362, different UEs have different starting point for a transmission for different spreading sequences).
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of SEO as it provides a way to improve resource utilization (¶358) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG 

Regarding claim 2, 17, ZHANG modified by SEO discloses operation method according to claim 1/16, wherein each of the first and second transmission starting time points is an arbitrary symbol in a subframe, (ZHANG: ¶83, frequency spreading sequenc 712 is orthogonal to frequency spreading sequence 710 used in Fig. 8 and Fig. 7’s configuration), and the first and second frequency spreading sequences are used for frequency-axis spreading (ZHANG: ¶37, frequency spreading sequences are spread across the frequency axis/subcarriers/tones).

Regarding claim 3, 18,  ZHANG modified by SEO discloses operation method according to claim 1/18, wherein the time spreading sequences are configured to be orthogonal to each other, and the time spreading sequences are used for time-axis spreading (ZHANG: ¶75, ¶80, orthogonal time spreading sequences 512 and 510; ¶37 the codes are spread across the symbol/time axis).

Regarding claim 9, 16, ZHANG discloses operation method of a first terminal in a communication system, the operation method comprising: 
receiving, from a base station, information on a frequency spreading sequence for a transmission starting time point, a second frequency spreading sequence for a second transmission starting time point, and a first time spreading sequence  the second frequency spreading sequence being configured to be different from the first ZHANG: Fig. 14, ¶109-110, Fig. 8, ¶87, a multiplex configuration is determined at the base station which includes configuration of a frequency spreading code, each frequency spreading code corresponds to a starting point for transmission of a respective UE; ZHANG: Fig. 14, ¶64, ¶111-112, transmitting the multiplex configuration with the time and frequency spreading codes); 
selecting the first frequency spreading sequence among the first and second frequency spreading sequences when a transmission starting point of the first terminal is the first transmission starting time point (ZHANG: ¶112-113, the UE A transmits based on the frequency spreading code selected from the multiplex configuration information when transmitting uplink data at a starting point of the respective transmission)
generating a signal by performing spreading on a transport block (TB) based on the first time spreading sequence and the  selected first frequency spreading sequence (ZHANG: ¶83, frequency spreading sequenc 712 is orthogonal to frequency spreading sequence 710 used in Fig. 8 and Fig. 7’s configuration; ZHANG: ¶37, frequency spreading sequences are spread across the frequency axis/subcarriers/tones; ¶66, this spreading is performed on the resource blocks carrying “data packets” equivalent to transport blocks); and transmitting the signal to the base station (Fig. 14, transmitting information in form spreaded transport blocks/data packets carried by resource blocks, to the base station using a selected frequency spreading code).

However, SEO (SEO et al US 2017/0366328) discloses the second transmission starting time point being different from the first transmission starting point (SEO: Fig. 23-Fig. 24, ¶358-362, different UEs have different starting point for a transmission for different spreading sequences).
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of SEO as it provides a way to improve resource utilization (¶358) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG with teachings of SEO in order to improve resource utilization and decreased collision probability. 

Regarding claim 10, ZHANG modified by SEO discloses operation method according to claim 9, wherein the transmission starting time point is an arbitrary symbol in a subframe, the frequency spreading sequence is configured to be orthogonal to another frequency spreading sequence at the transmission staring time point, and the frequency spreading sequence is used for frequency-axis spreading (ZHANG: ¶83, frequency spreading sequenc 712 is orthogonal to frequency spreading sequence 710 used in Fig. 8 and Fig. 7’s configuration; ZHANG: ¶37, frequency spreading sequences are spread across the frequency axis/subcarriers/tones; ¶66, this spreading is performed on the resource blocks carrying “data packets” equivalent to transport blocks).

Regarding claim 11, ZHANG modified by SEO discloses operation method according to claim 9, wherein the first time spreading sequence is configured to be orthogonal to a time spreading sequence for another terminal, and the first time spreading sequence is used for time-axis spreading (ZHANG: ¶75, ¶80, orthogonal time spreading sequences 512 and 510; ¶37 the codes are spread across the symbol/time axis).
Regarding claim 7/13/20, ZHANG modified by SEO discloses the operation method according to claim 1/9/16, wherein the information on the frequency spreading sequence and the time spreading sequence is transmitted through a downlink signal (ZHANG: Fig. 14) the downlink information being a downlink control information (DCI) on which blind detection is performed( SEO: ¶101; ¶142, blind detection on DCI). 


Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG modified by SEO as applied to claim 1 above, further in view of LYU et al (US 2017/0099078).
Regarding claim 4, ZHANG modified by SEO discloses operation method according to claim 1, further comprising: receiving signals from the plurality of terminals through time-frequency resources (ZHANG: Fig. 14, ¶109-113,  he base station receives signals from the plurality of UEs).

However, LYU discloses performing despreading on the signals by using a frequency spreading sequence assigned to a first terminal among the plurality of terminals so as to obtain despread signals (ZYU: ¶241-242, symbol dispreading based on the frequency domain spreading sequence and time domain spreading sequence).
A person of ordinary skill in the art working with the invention of ZHANG modified by SEO would have been motivated to use the teachings of LYU as it provides a way to solve problems in the prior art that when simple repetitive sending is performed in a frequency domain or time domain, sending efficiency is low, delay is relatively long, and interference between user equipments in a same frequency is relatively severe, embodiments of the present disclosure provide a wireless communications method, user equipment, a base station, and a system (¶7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by SEO with teachings of LYU in order to improve delay reduction, sending efficiency, and interference between UEs in the same frequency. 

Regarding claim 5, ZHANG modified by SEO modified by LYU discloses operation method according to claim 4, further comprising, when the despread signals include a first signal of the first terminal and a third signal of a third terminal among the ZHANG: ¶75, ¶80, orthogonal time spreading sequences 512 and 510; LYU: ¶201, the speading sequences are orthogonal to each other; ¶242, the received signals includes signals from the first and second terminals and are despreaded to only get the respective required signal for each terminal).

Claim 6, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG modified by SEO modified by LYU as applied to claim 4 above, further in view of CAO et al (US 2018/0123765)
Regarding claim 6, 12, ZHANG modified by SEO modified by LYU discloses operation method according to claim 4/9, wherein the first signal of the first terminal and the second signal of the second terminal are transmitted in uplink (ZHANG: Fig. 14).
ZHANG modified by LYU remains silent regarding uplink transmission by the multiple terminals via a grant-free scheme. However, CAO discloses uplink transmission by the multiple terminals via a grant-free scheme (CAO: ¶38, Fig. 7, ¶94, grant free uplink communication from plurality of terminals).
A person of ordinary skill in the art working with the invention of ZHANG modified by SEO modified by LYU would have been motivated to use the teachings of CAO as it provides a way to solve problem of the base station not being able to decode the data in the uplink transmission (¶7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of . 


Claim 8, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG modified by SEO as applied to claim 7 above, further in view of GUO et al (US 2015/0172022), still further in view of HONG et al (US 2017/0111887)
Regarding claim 8, 14, ZHANG modified by SEO discloses operation method according to claim 7, where the downlink information being a downlink control information (DCI) (SEO: ¶104, ¶179, discloses sequences with different spreading factors are indicated via DCI); a time-frequency resource through which the DCI is transmitted is allocated based on a link adaptation scheme (SEO: ¶120, link adaptation scheme is used to allocate the DCI resources) and the link adaptation scheme is determined based on a signal-to-noise ratio (SNR) which are obtained from at least one of the plurality of terminals (SEO: ¶120-125, SINR value is used to obtain link adaptation) 
ZHANG modified by SEO remains silent regarding link adaptation based on INR.
However, HONG et al (US 2017/0111887) discloses that SNR is a well know metric to base link adaption on (HONG: ¶203, INR used for link adaption)
A person of ordinary skill in the art working with the invention of ZHANG modified by SEO would have been motivated to use the teachings of HONG as it provides a well known metric for using in link quality analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify 

Regarding claim 19, ZHANG modified by SEO discloses operation method according to claim 16, where the downlink information being a downlink control information (DCI) (SEO: ¶104, ¶179, discloses sequences with different spreading factors are indicated via DCI); a time-frequency resource through which the DCI is transmitted is allocated based on a link adaptation scheme (SEO: ¶120, link adaptation scheme is used to allocate the DCI resources) and the link adaptation scheme is determined based on a signal-to-noise ratio (SNR) which are obtained from at least one of the plurality of terminals (SEO: ¶120-125, SINR value is used to obtain link adaptation)
ZHANG modified by SEO remains silent regarding link adaptation based on INR.
However, HONG et al (US 2017/0111887) discloses that INR is a well know metric to base link adaption on (HONG: ¶203, INR used for link adaption)
A person of ordinary skill in the art working with the invention of ZHANG modified by SEO would have been motivated to use the teachings of HONG as it provides a well known metric for using in link quality analysis. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG modified by SEO with teachings of HONG in order to increase diversity of the quality information acquired to improve link adaptation.


Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.

Applicants argue,
“

    PNG
    media_image1.png
    154
    667
    media_image1.png
    Greyscale
”
Examiner respectfully disagrees with the above arguments. Applicants take a position that ZHANG fails to disclose “…the frequency spreading sequence is differently configured according to the transmission starting time point…”
Firstly, Examiner submits that the feature “…the frequency sequence being configured according to the transmission starting point” is absent from the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, ZHANG in Fig. 8 and the corresponding description discloses  at least two different UEs being assigned two different symbols for two different transmission of two different respective frequency spreading codes.

    PNG
    media_image2.png
    1299
    926
    media_image2.png
    Greyscale


However, newly cited SEO (SEO et al US 2017/0366328) discloses the second transmission starting time point being different from the first transmission starting point (SEO: Fig. 23-Fig. 24, ¶358-362, different UEs have different starting point for a transmission for different spreading sequences).
A person of ordinary skill in the art working with the invention of ZHANG would have been motivated to use the teachings of SEO as it provides a way to improve resource utilization (¶358) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of ZHANG with teachings of SEO in order to improve resource utilization and decreased collision probability.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, SEO provides a way to improve resource utilization (¶358) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .


All remaining arguments presented are based on the arguments addressed above and are fully addressed as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461